Exhibit 10.1
 
MUTUAL SEPARATION AGREEMENT
 


THIS MUTUAL SEPARATION AGREEMENT (“Agreement”) is made and entered into by and
between Joseph R. Vicente (hereinafter referred to as “Employee”), and Cord
Blood America, Inc., including all of its subsidiaries and affiliates
(hereinafter collectively referred to as the “Company”).  The Company and
Employee are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”


WHEREAS, Employee has been an employee of the Company, with “at-will” employment
status; and


WHEREAS, it is contemplated that Employee’s status as an employee of the Company
shall terminate on February 12, 2016 (the “Separation Date”).


NOW, THEREFORE, in consideration of the mutual promises made herein, along with
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:


1. Mutual Separation. Employee’s status as an employee of the Company and as a
member of the Board of Directors shall terminate effective as of the Separation
Date.
 
2. Compensation; Benefits.
 
A. Salary and Vacation Pay. The Company shall pay Employee any amount due to
Employee for his salary up to and including the Separation Date at his regular
salary rate.  In addition, the Company shall pay Employee his accrued but unused
vacation time, if any, through the Separation Date.  The Company shall pay
Employee these salary and vacation pay payments within three (3) days of the
Effective Date (as defined herein) and otherwise in accordance with the
Company’s standard payroll procedures.
 
B. Bonus. The Company shall pay Employee a bonus for work performed in the
calendar year 2015 in the amount of twenty-eight thousand three hundred fifty
dollars ($28,350) (the “Bonus Payment”).  The Company shall pay Employee this
amount within sixty (60) days of the Company completing its audited financial
statements for the year 2015.
 
C. Severance Pay. The Company shall make severance payments (the “Severance
Payments”) to Employee in the total amount of two hundred eighty-five thousand
four hundred forty-eight dollars ($285,448).  The Company shall pay Employee
this amount in accordance with the following schedule:
 
i.  
$11,893.66 on the one month anniversary of the Separation Date; and

 
ii.  
$11,893.66 on each one month anniversary thereafter for twenty three months.

 
D. Health Care Continuation Coverage. If you timely elect continued coverage
under COBRA, the Company will pay your COBRA premiums (the “COBRA Premium
Amount”) necessary to continue your coverage (including coverage for eligible
dependents, if applicable) (“COBRA Premiums”) through the period (the “COBRA
Premium Period”) starting on the Separation Date and ending on the earliest to
occur of: (i) eighteen (18) months from the Separation Date (the “COBRA End
Date”); or (ii) the date you and your eligible dependents, if applicable, become
eligible for group health insurance coverage through a new employer. In
addition, provided you have not become eligible for group health insurance
coverage through a new employer, the Company shall pay an additional six (6)
months of the COBRA Premium Amount in six (6) equal monthly installments after
the COBRA End Date. In the event you become covered under another employer’s
group health plan, you must immediately notify the Company of such event, and
any failure to do so shall be deemed a material breach of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without a substantial risk of
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company instead shall pay to you, on the first
day of each calendar month, a fully taxable cash payment equal to the applicable
COBRA premiums for that month (including premiums for you and your eligible
dependents who have elected and remain enrolled in such COBRA coverage), subject
to applicable tax withholdings (such amount, the “Special Cash Payment”), for
the remainder of the COBRA Premium Period. You may, but are not obligated to,
use such Special Cash Payments toward the cost of COBRA premiums.
 
Other than what is specified in this Agreement and notwithstanding anything to
the contrary contained in the Executive Employment Agreement between the Company
and Employee dated January 1, 2015 (the “Employment Agreement”), Employee has no
other rights to any other compensation or consideration from the Company.
Furthermore, the Parties acknowledge and agree that the compensation and
payments described in this Section 2 have not been altered from what is set
forth under the Employment Agreement.
 
In the event that Employee breaches any obligation or provision hereunder, the
Company, in addition to any other rights or remedies, shall be relieved of any
obligation to make any further payments to the Employee of any consideration
hereunder.
 
Employee shall keep the Company informed regarding any updates in his address to
where he desires to receive any payments due to him.
 
3. Confidential Information. Employee certifies, represents and warrants that he
does not have in his possession, nor has he failed to return, any devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, laboratory notebooks, flow charts, materials,
equipment, other documents or property, or copies or reproductions of any
aforementioned items belonging to the Company. Employee further agrees that he
will preserve as confidential all trade secrets, confidential knowledge, data or
other proprietary information relating to products, processes, know-how,
designs, formulas, developmental or experimental work, computer programs, data
bases, other original works of authorship, customer lists, business plans,
financial information or other subject matter pertaining to any business of the
Company or any of its employees, clients, consultants or licensees
(collectively, “Confidential Information”). Employee understands that Company’s
Confidential Information includes, but is not limited to, information in any
form whatsoever and information pertaining to any aspect of the Company’s
business which is either information not known by actual or potential
competitors of the Company or other third parties not under confidentiality
obligations to the Company, or is otherwise proprietary information of the
Company or its customers or suppliers, whether of a technical nature or
otherwise.  Employee further understands that Company’s Confidential Information
does not include any of the foregoing items which has become publicly and widely
known and made generally available through no wrongful act of Employee or of
others who were under confidentiality obligations as to the item or items
involved.
 
 
2

--------------------------------------------------------------------------------

 
 
4. Employment Agreement. Employee certifies, represents and warrants that he is
in compliance with, and will continue to comply with, all of the terms of the
Employment Agreement, including without limitation, the provisions of Section 8
(Work Product/Trade Secrets) and Section 9 (Soliciting Customers After
Termination of Employment; Covenant Not to Compete) of the Employment Agreement.
 
5. Notification to Other Parties. After the Separation Date, Employee hereby
consents to notification by the Company to Employee’s new employer(s) about
Employee’s rights and obligations under this Agreement.
 
6. Non Disparagement. Each Party recognizes the importance of the other Party’s
reputation.  Employee agrees not to disparage the Company or encourage or induce
others to disparage the Company or any of its employees, officers, directors or
products, if applicable. The Company agrees not to issue any statement on behalf
of the Company or otherwise authorize or direct any of its officers or
directors, in their capacity as officers and directors, to disparage the
Employee.  For purposes of this Agreement, the term “disparage” includes without
limitation, comments or statements to the press and/or media, to the Company’s
competitors, shareholders, potential investors, employees, consultants, agents
or representatives, and/or to any individual, customer, client or entity with
whom the Company has or may have in the future, or Employee has or may have in
the future, including but not limited to employees, consultants and other
personnel of Cord Blood Caribbean, Inc. d/b/a BancoVida, a business relationship
if such statement would adversely affect in any manner the conduct of the
business of the Company or the conduct of Employee’s business, as applicable,
and/or the business reputation of the Company or its employees, consultants or
agents, or of Employee’s business reputation, as applicable. Any breach of this
provision shall be considered a material breach of this Agreement, and any
breach by Employee of this provision shall be cause for and result in the
Company discontinuing and no longer owing any of the payments referenced herein,
including the payments outlined in Section 2 of this Agreement, and in such an
event, the Employee shall return all payments already made by the Company to
Employee under this Agreement, including the payments referenced in Section 2 of
this Agreement, on demand by the Company.  This provision shall continue in full
force and effect until two (2) years from the Separation Date.
 
7. Release.
 
A. General Release and Waiver of Claims. In exchange for the consideration
provided in this Agreement, the Employee and his heirs, executors,
representatives, agents, insurers, administrators, successors and assigns
(collectively, the “Releasors”) irrevocably and unconditionally fully and
forever waive, release and discharge the Company, including subsidiaries,
affiliates, predecessors, successors and assigns, and all of their respective
officers, directors, and employees, in their corporate and individual capacities
(collectively, the “Releasees”) from any and all claims, demands, actions,
causes of actions, obligations, judgments, rights, fees, damages, debts,
obligations, liabilities and expenses (inclusive of attorneys’ fees) of any kind
whatsoever (collectively, “Claims”), whether known or unknown, from the
beginning of time to the Separation Date, including, without limitation, any
claims under any federal, state, local or foreign law, that Releasors may have,
have ever had or may in the future have arising out of, or in any way related to
the Employee’s hire, benefits, employment, termination or separation from
employment with the Company and any actual or alleged act, omission,
transaction, practice, conduct, occurrence or other matter, including, but not
limited to (i) any and all claims under Title VII of the Civil Rights Act, as
amended, the Americans with Disabilities Act, as amended, the Family and Medical
Leave Act, as amended, the Fair Labor Standards Act, the Equal Pay Act, as
amended, the Employee Retirement Income Security Act, as amended (with respect
to unvested benefits), the Civil Rights Act of 1991, as amended, Section 1981 of
U.S.C. Title 42, the Sarbanes-Oxley Act of 2002, as amended, the Worker
Adjustment and Retraining Notification Act, as amended, [the National Labor
Relations Act, as amended, the Age Discrimination in Employment Act, as amended,
the Uniform Services Employment and Reemployment Rights Act, as amended, the
Genetic Information Nondiscrimination Act of 2008, and all state and local laws
that may be legally waived all of their respective implementing regulations
and/or any other federal, state, local or foreign law (statutory, regulatory or
otherwise) that may be legally waived and released; (ii) any and all claims for
compensation of any type whatsoever, including but not limited to claims for
salary, wages, bonuses, commissions, incentive compensation, vacation and/or
severance; (iii) any and all claims arising under tort, contract and/or
quasi-contract law, including but not limited to claims of breach of an
expressed or implied contract, tortious interference with contract or
prospective business advantage, breach of the covenant of good faith and fair
dealing, promissory estoppel, detrimental reliance, invasion of privacy,
nonphysical injury, personal injury or sickness or any other harm, wrongful or
retaliatory discharge, fraud, defamation, slander, libel, false imprisonment,
negligent or intentional infliction of emotional distress; and (iv) any and all
claims for monetary or equitable relief, including but not limited to attorneys’
fees, back pay, front pay, reinstatement, experts’ fees, medical fees or
expenses, costs and disbursements. However, this release does not apply to
obligations of the Company set forth in this Agreement.
 
 
3

--------------------------------------------------------------------------------

 


The Company, and its officers and directors, hereby irrevocably and
unconditionally fully and forever waive, release and discharge Employee from any
and all claims, demands, causes of action and liabilities of any kind
whatsoever, whether known or unknown, from the beginning of time through the
Separation Date, except for obligations of the Employee set forth in this
Agreement and except for fraudulent or intentional acts presently unknown to
Company.
 
However, this general release and waiver of claims excludes, and the Employee
does not waive, release or discharge, (i) any right to file an administrative
charge or complaint with the Equal Employment Opportunity Commission or other
administrative agency, although the Employee waives any right to monetary relief
related to such a charge or administrative complaint; and (ii) claims which
cannot be waived by law, such as claims for unemployment benefit rights and
workers’ compensation.
 
If the Employee applies for unemployment benefits, the Company shall not contest
it. When so required, the Company will answer any inquiries by the Department of
Labor concerning the termination of Employee’s employment in a truthful manner.
 
B. Specific Release of ADEA Claims.  In further consideration of the payments
and benefits provided to Employee in this Agreement, the Releasors hereby
irrevocably and unconditionally fully and forever waive, release and discharge
the Releasees from any and all Claims, whether known or unknown, from the
beginning of time to the Separation Date arising under the Age Discrimination in
Employment Act (ADEA), as amended, and its implementing regulations.  By signing
this Agreement, the Employee hereby acknowledges and confirms that: (i) the
Employee has read this Agreement in its entirety and understands all of its
terms; (ii) the Employee has been advised of and has availed himself of his
right to consult with his attorney prior to executing this Agreement; (iii) the
Employee knowingly, freely and voluntarily assents to all of the terms and
conditions set out in this Agreement including, without limitation, the waiver,
release and covenants contained herein; (iv) the Employee is executing this
Agreement, including the waiver and release, in exchange for good and valuable
consideration in addition to anything of value to which he is otherwise
entitled; (v) Employee was given at least twenty-one (21) days to consider the
terms of this Agreement and consult with an attorney of his choice, although he
may sign it sooner if desired; (vi) Employee understands that he has seven (7)
days from the date he signs this Agreement to revoke the release in this
paragraph by delivering notice of revocation to Anthony Snow at the Company, by
e-mail delivery before the end of such seven-day period; and (vii) Employee
understands that the release contained in this paragraph does not apply to
rights and claims that may arise after the date on which the Employee signs this
Agreement.
 
8. Knowing and Voluntary Acknowledgement. Employee specifically agrees and
acknowledges that: (i) Employee has read this Agreement in its entirety and
understands all of its terms; (ii) Employee has been advised of and has availed
himself of his right to consult with his attorney prior to executing this
Agreement; (iii)  Employee knowingly, freely and voluntarily assents to all of
its terms and conditions including, without limitation, the waiver, release and
covenants contained herein; (iv) Employee is executing this Agreement, including
the waiver and release, in exchange for good and valuable consideration in
addition to anything of value to which he is otherwise entitled; (v) Employee is
not waiving or releasing rights or claims that may arise after his execution of
this Agreement; and (vi) Employee understands that the waiver and release in
this Agreement is being requested in connection with the cessation of his
employment with the Company. Employee further acknowledges that he has had
twenty-one (21 days to consider the terms of this Agreement and consult with an
attorney of his choice, although he may sign it sooner if desired. Further,
Employee acknowledges that he shall have an additional seven (7) days from the
date on which he signs this Agreement to revoke consent to his release of claims
under the ADEA by delivering notice of revocation to Anthony Snow at the
Company, by e-mail delivery before the end of such seven-day period. In the
event of such revocation by Employee, the Company shall have the option of
treating this Agreement as null and void in its entirety.
 
 
4

--------------------------------------------------------------------------------

 
 
This Agreement shall not become effective, until the eighth (8th) day after
Employee and the Company execute this Agreement. Such date shall be the
“Effective Date” of this Agreement. No payments due to Employee hereunder shall
be made or begin before the Effective Date.
 
9. Representations and Covenants.
 
A. Facilitation of Agreement. Employee agrees to execute promptly any proper
oath or verify any proper document required to carry out the terms of this
Agreement upon the Company’s written request to do so.
 
B. Conflicts. Employee represents that his performance of all the terms of this
Agreement does not and will not breach any agreement he has entered into, or
will enter into with any third party, including without limitation any agreement
to keep in confidence proprietary information acquired by him in confidence or
in trust prior to commencement of Employee’s relationship with the
Company.  Employee agrees not to enter into any written or oral agreement that
conflicts with the provisions of this Agreement.
 
C. Voluntary Execution. Employee certifies and acknowledges that he has
carefully read all of the provisions of this Agreement and that he understands
and will fully and faithfully comply with such provisions.
 
D. Employee represents that, to his knowledge, there exist no material
deficiencies within the Company’s operations, including without limitation, any
deficiencies related to the Company’s financials, financial reporting,
laboratory, or any other functions under Employee’s oversight as of the
Separation Date except as to matters previously disclosed to Company.
 
10. General Provisions.
 
A. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Nevada, without
giving effect to the principles of conflict of laws.  The Parties hereby consent
to the jurisdiction of the state and federal courts sitting in the State of
Nevada, and any Courts of Appeal therein, in connection with any dispute arising
from or related to this Agreement.
 
B. Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between the Company and Employee relating to the subject matter
herein and merges all prior discussions between the Parties.  No modification or
amendment to this Agreement, nor any waiver of any rights under this Agreement,
will be effective unless in writing signed by both Parties.  Any subsequent
change or changes in Employee’s duties, obligations, rights or compensation will
not affect the validity or scope of this Agreement.
 
C. Severability.  If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefor to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.
 
 
5

--------------------------------------------------------------------------------

 
 
D. Successors and Assigns.  This Agreement will be binding upon the Parties’
heirs, executors, administrators, successors, assigns and other legal
representatives.
 
E. Survival.  The provisions of this Agreement shall survive the termination of
the Employee’s employment with the Company and the assignment of this Agreement
by the Company to any successor in interest or other assignee.
 
F. Remedies.  Employee acknowledges and agrees that violation of this Agreement
by Employee may cause the Company irreparable harm, and therefore agree that the
Company will be entitled to seek extraordinary relief in court, including but
not limited to temporary restraining orders, preliminary injunctions and
permanent injunctions without the necessity of posting a bond or other security
and in addition to and without prejudice to any other rights or remedies that
the Company may have for a breach of this Agreement.
 
G. Interest.  Should either party fail to make payments when due hereunder and
fail to make such payment after ten days written notice (by email to the address
set forth below), the full amount due hereunder shall become immediately due and
payable, and interest shall run on said sum at the rate of 5% annum on the
unpaid balance until paid.
 
H. Attorney Fees.  Should it become necessary for either Party to institute
legal proceedings in order to enforce any term of this Agreement, the prevailing
Party in such action shall be entitled to an award of court costs and reasonable
attorney fees.
 
I. ADVICE OF COUNSEL.  EMPLOYEE ACKNOWLEDGES THAT, IN EXECUTING THIS AGREEMENT,
EMPLOYEE HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL
COUNSEL, AND EMPLOYEE HAS READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY
REASON OF THE DRAFTING OR PREPARATION HEREOF.
 


[Signature Page Follows]
 
 
6

--------------------------------------------------------------------------------

 
 
The Parties have executed, or caused their duly authorized agents to execute,
this Agreement on the dates set forth below.
 
 

COMPANY:   EMPLOYEE:             CORD BLOOD AMERICA, INC.                      
   
By:
             
Joseph R. Vicente
 
Print Name:
                     
Title:
                     
Date:
   
Date:
                           
Address:
   
Address:
                               
Email:
   
Email:
   





7

--------------------------------------------------------------------------------

                                              


 